Citation Nr: 0709064	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  05-22 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION


The veteran had active military service from January 1967 to 
September 1969.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from an April 2006 rating decision by 
the Hartford, Connecticut Regional Office ("RO") of the 
Department of Veterans Affairs ("VA") that denied the 
veteran's claim for an increased evaluation for Post-
Traumatic Stress Disorder ("PSTD") currently evaluated as 
50 percent disabling.  The claim has been in appeal status 
since the initial rating decision was issued in July 2004 and 
therefore involves the propriety of the initial evaluation 
assigned.  See Fenderson v. West, 12 Vet. App. 19 (1999).


FINDING OF FACT

The veteran's PTSD is manifested by occupational and social 
impairment with anxiousness, anger, fear, irritability, 
depression, loneliness, restlessness, nightmares, intrusive 
thoughts, avoidance behavior, fair concentration, fair 
memory, and constricted affect.


CONCLUSION OF LAW

The criteria for a disability rating higher than 50 percent 
for PTSD were not met initially, nor have they been met at 
any time during the appeal period. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.132, Diagnostic Code 9411 (2006); 38 
C.F.R. §§ 4.1, 4.2, 4.7 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify the veteran and his representative, 
if any, of the information and evidence needed to 
substantiate a claim.  The notification should (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claims; (2) inform the 
veteran about the information and evidence VA will seek to 
provide; (3) inform the veteran about the information and 
evidence he was expected to provide and (4) request the 
veteran provide any evidence in his possession which pertains 
to the claim.  This notification was satisfied by way of a 
letter dated in March 2004.

In March 2004, the RO explained VA's duty to notify and duty 
to assist.  The RO indicated VA would make reasonable efforts 
to obtain relevant evidence.  The RO requested evidence such 
as details of combat related incidents that resulted in PTSD.  
It also requested the veteran complete a PTSD questionnaire, 
provide reports of private physicians and provide any details 
of the veteran's Vet Center participation.  Examples of such 
evidence were provided.  The RO advised the veteran of the 
information and evidence associated with the claims file and 
explained what the evidence needed to show to establish 
entitlement to a service connection claim.

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded and that an effective date will be 
assigned if a claim for an increased evaluation is granted.  
The RO advised the veteran of such information in March 2006.

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records and VA medical records are associated with 
the claims file.  Additionally, the veteran was afforded a VA 
examination and provided testimony at an RO in June 2006.  
The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide his claim. As such, all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and the case is ready 
for appellate review.


Merits of the Claim

The veteran seeks an increased initial disability evaluation 
for PTSD.  When, as here, a veteran's disability rating claim 
has been in continuous appellate status since the original 
assignment of service-connection, the evidence to be 
considered includes all evidence proffered in support of the 
original claim.  If warranted by the evidence, separate 
ratings may be assigned for separate periods of time based on 
the facts found.  38 C.F.R. §§ 3.400, 3.500 (2006);  
Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).  A rating specialist must 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture to accurately represent the elements of 
disability present.  38 C.F.R. § 4.2 (2006).  As such, the 
determination of whether an increased evaluation is warranted 
is to be based on a review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
veteran.  38 U.S.C. § 5107(b) (West 2002).

Regulations pertaining to the criteria for evaluating 
psychiatric disorders, including PTSD, provide for a 50 
percent rating when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2006).

A 70 percent evaluation will be assigned where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships.  Id.

A 100 percent rating is provided for "Total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (1994) ("DSM-
IV").  That manual includes a Global Assessment of 
Functioning ("GAF") scale reflecting psychological, social 
and occupational functioning on a hypothetical continuum of 
mental illness.  Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing DSM-IV).  A score of 41-50 indicates serious 
symptoms (e.g. suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g. no friends, unable 
to keep a job).  A score of 51-60 indicates moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peer or coworkers).  A score of 61 to 70 
indicates some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning, but generally functioning well with some 
meaningful interpersonal relationships.  See Id.

Service connection for PTSD was granted by a July 2004 rating 
decision and a disability evaluation of 30 percent was 
assigned.  The veteran filed a Notice of Disagreement 
("NOD") stating that this evaluation did not accurately 
reflect the severity of his disability.  He testified before 
a Decision Review Officer ("DRO") in August 2005 and 
submitted additional medical evidence and treatment reports 
from the Vet Center.

In April 2006, based on the objective findings of restricted 
affect, mood disturbances, memory impairment, what was 
described as "fair" insight and judgment, irritability and 
some problems with relationships and work and home, a higher 
evaluation of 50 percent was granted effective January 2004, 
the original date of the claim.

The veteran appears to have sought treatment at a "Vet 
Center" in December 2003 after being fired from the Foxwood 
Casino for inappropriate behavior.  He reported feeling 
hypervigilent, anxious, suspicious and threatened when 
confronted by Asians speaking their language.

A February 2004 assessment from the Norwich, Connecticut Vet 
Center reported intrusive, recurring thoughts about Vietnam; 
traumatic combat experiences; a sense that the veteran was 
reliving those experiences; recurrent nightmares about combat 
experiences/traumatic events; attempts to block thoughts and 
feelings concerning traumatic experiences; avoidance of 
people, places, events and things that evoke traumatic 
memories; inability to remember details of the events; 
decreased participation in, or interest in significant 
activities; feeling detached from others; social isolation 
from others; restricted range of affect; hypervigilence; 
feelings of anxiety and depression; irritability, angry 
outbursts; exaggerated startle response, and more.  The 
veteran was diagnosed with PTSD. 

An April 2004 VA Examiner diagnosed the veteran with anxiety 
disorder, not otherwise specified, which encompasses both 
PTSD as well as from other sources such as head injury, and 
assigned him a GAF of 55.  He described the veteran's affect 
as somewhat positive and restricted, although noting this 
seemed to be a "sarcastic façade."  The examiner described 
the veteran as slightly irritable and sarcastic and his mood 
was "down and scared" referring to depressive and anxiety 
symptoms.  The veteran denied auditory or hallucinations, but 
reported occasional visual images such as seeing what he 
referred to as "apparitions."  The veteran denied active 
suicidal thoughts.  His cognition was reported as grossly 
intact with some apparent memory impairment noted as possibly 
secondary to the head trauma incurred in-service.  The 
examiner noted the veteran's insight and judgment as fair.

A March 2005 VA treatment note indicates the veteran received 
treatment for depression manifested by extreme irritability 
and sometimes rageful impulses which he is able to keep from 
acting on.   His treating psychologist noted that the veteran 
stated he was often terrified; that he was wounded in Vietnam 
and currently had intrusive memories and "strange" dreams 
about the war.  The veteran reported being reclusive, having 
few close friends and difficult relationships with his family 
except with his wife with whom he is close, and that he is 
hypervigilant and suspicious, sometimes verging on paranoia.

The preponderance of the evidence is against the claim for a 
rating greater than 50 percent.  During the veteran's June 
2006 Travel Board testimony, the veteran testified as to his 
relationships with family and friends, suicidal ideations and 
his quality of life.  

The veteran testified that he has been married to the same 
woman for 38 years.  He is able to occasionally go out 
restaurants to eat, and although he likes to sit with his 
back to the window so that he can watch the door, he is able 
to tolerate being in public.  He testified that he prefers to 
go out and rent movies rather than go movie theatres to avoid 
public confrontations.  He testified that he has thoughts of 
suicide, but recognizes the emotional impact it would have on 
other people.  

Thus, the veteran is shown to have maintained a marriage for 
an extended period of time, and objectively rejects suicidal 
ideation.  His testimony, as well as the other evidence of 
record, indicates that although he is marginally isolated, he 
nonetheless is able to leave his home for dinner with his 
spouse.  Additionally, he has described attending the wedding 
of a friend, evidencing both a willingness and ability to 
engage with others, as well as video-taping the event for the 
mother of the bride.  The latter clearly indicates that the 
veteran values such relationships.  
  
The veteran's hearing testimony is evidence that he does not 
meet the criteria for a 70 percent evaluation.  He does not 
have occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood.  He does not engage in obsessional rituals 
which interfere with routine activities or exhibit 
intermittently illogical speech.  He is not in a state of 
near-continuous panic or depression affecting his ability to 
function independently, appropriately and effectively.  
Although, he does exhibit some periods of impaired impulse 
control (such as unprovoked irritability with periods of 
violence), he does not neglect his personal appearance and 
hygiene and is not unable to establish and maintain effective 
relationships as he testified he has been with his wife for 
38 years and still has several close friends.  Id.  

The Board considered the reasonable doubt doctrine pursuant 
to 38 U.S.C.A. § 5107 and 38 C.F.R. §§ 3.102, 4.3; however, 
as the preponderance of the evidence is against the veteran's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to an increased initial evaluation for PTSD, 
currently evaluated as 50 percent disabling is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


